 1                                                                       FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON
 2
                                                                 Jul 30, 2019
 3
                                                                    SEAN F. MCAVOY, CLERK

 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9 UNITED STATES OF AMERICA,                     No. 2:18-cv-00296-SAB
10              Plaintiff,
11              v.
12 CARRIE GAGE, individually, and as the         ORDER DISMISSING CASE;
13 representative of the ESTATE OF GARY          CLOSING FILE
14 G. GAGE,
15              Defendants.
16
17        In response to the Court’s Show Cause Order, ECF No. 7, Plaintiff filed a
18 Notice of Voluntary Dismissal, ECF No. 8, indicating it is dismissing the action
19 without prejudice. No responsive pleading has been filed.
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //
     ORDER DISMISSING CASE; CLOSING FILE ~ 1
 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. Pursuant to Plaintiff’s Notice of Voluntary Dismissal, ECF No. 8, the
 3 above-captioned case is dismissed without prejudice.
 4        IT IS SO ORDERED. The District Court Executive is hereby directed to
 5 file this Order, provide copies to counsel, and close the file.
 6        DATED this 30th day of July 2019.
 7
 8
 9
10
11
12
13
                                                 Stanley A. Bastian
14
                                             United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER DISMISSING CASE; CLOSING FILE ~ 2
